JUDGMENT

PER CURIAM.
This cause was considered on the record from the United States District Court for the District of Columbia and the briefs and oral arguments of counsel. It is
Ordered and Adjudged that the district court’s dismissal pursuant to Rule 12(b)(6), Fed. R. Civ. P., be affirmed. Although the district court dismissed on preemption grounds, this court affirms on the defendants’ alternative theory that the state*320ments were not defamatory. See Dimond v. District of Columbia, 792 F.2d 179, 187 (D.C.Cir.1986).
In Greenbelt Cooperative Publishing Ass’n v. Bresler, 398 U.S. 6, 90 S.Ct. 1537, 26 L.Ed.2d 6 (1970), the Supreme Court held that the use of the word “blackmail” to describe a developer’s negotiating tactics for zoning variances did not constitute defamation. Id. at 13, 90 S.Ct. at 1541. This case is similar. No reasonable person who was aware of the plaintiffs’ arbitration victory over the defendants would ascribe a defamatory meaning to the defendants’ statements that the plaintiffs were “thieves,” that they were “undeserving,” and that they had exploited the company. At most these words were non-actionable hyperbole. Id. at 14, 90 S.Ct. at 1542.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C. Cib. Rule 41.